UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     JULIAN C. MCCORMACK,                            DOCKET NUMBER
                   Appellant,                        DC-0752-14-0881-I-1

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: March 24, 2015
                   Agency.




             THIS FINAL O RDER IS NONPRECEDENTIAL *

           Glen L. Smith, Esquire, Grand Rapids, Michigan, for the appellant.

           Jed Charner, Landover, Maryland, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member



                                       FINAL ORDER

¶1        The appellant has petitioned for review of the August 22, 2014 initial
     decision in this appeal. Initial Appeal File, Tab 8; Petition for Review (PFR)




     *
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

     File, Tab 1. For the reasons set forth below, we DISMISS the petition for review
     as settled.
¶2        After the filing of the petition for review, the parties submitted a document
     entitled “SETTLEMENT AGREEMENT AND GENERAL RELEASE” signed
     and dated by the appellant on December 23, 2014, and by the agency on
     December 24, 2014. PFR File, Tab 4. The document provides, among other
     things, for the dismissal of the petition for review. Id.
¶3        Before dismissing a matter as settled, the Board must decide whether the
     parties have entered into a settlement agreement, understand its terms, and intend
     to have the agreement entered into the record for enforcement by the Board. See
     Mahoney v. U.S. Postal Service, 37 M.S.P.R. 146, 149 (1988). We find here that
     the parties, in fact, have entered into a settlement agreement, that they
     understand the terms, and that they agree that the agreement will not be entered
     into the record for enforcement by the Board.               See PFR File, Tab 5.
     Accordingly, we find that dismissal of the petition for review “with prejudice to
     refiling” (i.e., the parties normally may not refile this appeal) is appropriate
     under these circumstances.
¶4        This is the final order of the Merit Systems Protection Board in this appeal.
     Title 5 of the Code of Federal Regulation, section 1201.113 (5 C.F.R.
     § 1201.113)

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439
                                                                                  3

         The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
         If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.